DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the restriction requirement in the reply filed on 11/22/21 is acknowledged.  The traversal is on the grounds that there is allegedly no search burden.  This is not found persuasive because searching the method of manufacturing an article with a boxed profile in B21D11/10 is unlikely to result in finding a boom with “a plurality of segments connected to one another via articulated joints” as required by claim 1.  Similarly, searching for a boom with multiple segments and articulated joints in B66C23/68 is unlikely to result in finding a method involving introducing a bending to sheet metal before welding an upper/lower belt and associated lateral web plates (as per claim 11).
The requirement is still deemed proper and is therefore made FINAL.
Claims 11-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction requirement in the reply filed on 11/22/21.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “arc-shaped profile cross-section” of the bending must be shown or the feature canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “the web plate,” which is vague and ambiguous.  Which web plate is referenced by this limitation (i.e. there are two in claim 1)?
Claim 9 recites “at least one bending,” which is vague and ambiguous.  Is this meant to further limit the bending of claim 1, or does claim 9 require multiple bendings?
Claim 10 recites “the last boom segment,” which lacks antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-2, 4-7, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2010/0119344 (hereinafter “Nabata”).
Regarding claim 1 Nabata discloses an articulated boom of a large manipulator (1) having a plurality of boom segments (7, 8) connected to one another via articulated joints (see figure 1), at least one of the boom segments (7) having a welded assembly (i.e. this is a product-by-process limitation which does not imply structure above Nabata) forming a box profile (see figure 4) in which an upper belt (top) and a lower belt (bottom) are connected to one another via lateral web plates (sides),
wherein at least one of the web plates (17) is formed at least by one sheet metal section which has at least one bending (26/27) running essentially in a longitudinal direction of the boom segment (7),
wherein the at least one bending (26/27) ends at a distance from an end of the sheet metal section (see 17) so that the end of the sheet metal section is unbent (as in figure 2).
Regarding claim 2 Nabata discloses the above articulated boom and further discloses wherein the at least one bending (26/27) has (comprises) a V-shaped profile cross-section (e.g. the center of figure 5 could be considered a “V-shape” insofar as Applicant’s figures marginally resemble the letter “V”).
Regarding claim 4 Nabata discloses the above articulated boom and further discloses wherein the at least one bending (26/27) is directed into an interior of the box profile or outwards out of the box profile.
claim 5 Nabata discloses the above articulated boom and further discloses wherein the sheet metal section (17) has at least two bendings (see figure 2) extending substantially in the longitudinal direction of the boom segment (7).
Regarding claim 6 Nabata discloses the above articulated boom and further discloses wherein the at least two bendings (see figure 2) are aligned converging along the longitudinal direction of the boom segment (see figure 2).
Regarding claim 7 Nabata discloses the above articulated boom and further discloses wherein the at least two bendings (see figure 2) are each directed in an interior of the box profile (see figure 5).
Regarding claim 10 Nabata discloses the above articulated boom and further discloses wherein at least [a] last boom segment (7) of the articulated boom has the bending extending substantially in the longitudinal direction of the last boom segment (7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nabata in view of US Patent No. (hereinafter “Munuswamy”).
claim 3 Nabata discloses the above articulated boom but fails to teach the claimed arc-shaped profile cross section of claim 3.  Munuswamy teaches a similar boom with multiple boom segments for a large manipulator, the boom sections having at least one longitudinal bending (B, see annotated figure 8 below).  Munuswamy further teaches wherein the at least one bending (B) has an arc-shaped profile cross-section.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the profile cross section of Nabata of any convenient shape, including arc-shaped as per Munuswamy, in order to allow for ease of manufacture.

    PNG
    media_image1.png
    368
    801
    media_image1.png
    Greyscale

Munuswamy, Annotated Partial Figure 8

Regarding claim 9 Nabata discloses the above articulated boom, but fails to teach the claimed different thicknesses as set forth in claim 9.  Munuswamy teaches a similar boom with multiple boom segments for a large manipulator, the boom sections having upper/lower belts (50/60) attached to lateral web plates (70/80).  Munuswamy further teaches wherein the web plate (80) is made of at least two sheet metal sections (82/88) of different thickness, the at least two sheet metal sections (82/88) being connected to one another by a transition (see figure 8), at least the sheet metal section It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a thicker portion of cross section at the corners to aid in bending resistance (i.e. higher mass moment of inertia).

    PNG
    media_image1.png
    368
    801
    media_image1.png
    Greyscale

Munuswamy, Annotated Partial Figure 8

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nabata in view of US Patent No. 6,499,612 (hereinafter “Harrgington”).
Regarding claim 8 Nabata discloses the above articulated boom but fails to teach the claimed profile angle of claim 8.  Harrgington teaches a similar boom with multiple boom segments for a large manipulator, the boom sections having at least one longitudinal bending (LB, see annotated figure below).  Harrgington further teaches wherein a profile angle (A) of the box profile is formed in the region of the at least one bending (B) between a web plate (side plate) and a lower belt (17), offset to a right angle between 2 and 15 degrees.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the longitudinal 

    PNG
    media_image2.png
    404
    529
    media_image2.png
    Greyscale

Harrgington , Annotated Partial Figure 2a

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Such references show various forms of apparatus which comprise at least one similar feature to the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL L ADAMS whose telephone number is (571)272-4830. The examiner can normally be reached M-F 7:30-4:30 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/N.L.A/           Examiner, Art Unit 3654                                     

/SANG K KIM/           Primary Examiner, Art Unit 3654